Citation Nr: 0535024	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus. 

2.  Evaluation of peripheral neuropathy, right upper 
extremity, rated as 10 percent prior to August 14, 2003, and 
as 30 percent from August 15, 2003. 

3.  Evaluation of peripheral neuropathy, left upper 
extremity, rated as 10 percent prior to August 14, 2003, and 
as 20 percent from August 15, 2003. 

4.  Evaluation of peripheral neuropathy, right lower 
extremity, rated as 10 percent disabling. 

5.  Evaluation of peripheral neuropathy, left lower 
extremity, rated as 10 percent disabling. 

6.  Evaluation of diabetic retinopathy, rated as 10 percent 
disabling. 

7.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which granted service connection for peripheral neuropathy, 
left lower extremity, peripheral neuropathy, right lower 
extremity, peripheral neuropathy of the left upper extremity, 
peripheral neuropathy of the right upper extremity, and 
diabetic retinopathy, each evaluated as 10 percent disabling, 
respectively, effective November 18, 2002.  That rating 
action also confirmed and continued a 40 percent disability 
rating for diabetes mellitus.  In a subsequent rating action 
in September 2003, the RO increased the evaluation for 
peripheral neuropathy of the left upper extremity from 10 
percent to 20 percent, and the evaluation for peripheral 
neuropathy of the right upper extremity was increased from 10 
percent to 30 percent, each rating effective August 15, 2003.  

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matters of the rating for the veteran's 
peripheral neuropathy of the right upper extremity, and 
peripheral neuropathy of the left upper extremity remain in 
appellate status.  

Because the veteran's appeal involves the propriety of the 
initial ratings assigned following the grants of service 
connection for peripheral neuropathy of the upper and lower 
extremities, as well as diabetic retinopathy, the Board has 
characterized those issues in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  

On June 30, 2005, the veteran and his spouse appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of that 
hearing is of record.  

The Board observes that the May 2003 rating action also 
denied the veteran's claim for service connection for asthma.  
The veteran perfected a timely appeal of that decision.  
However, at his personal hearing in June 2005, the veteran 
withdrew this issue.  Thus, the claim for service connection 
for asthma is no longer before the Board.  See 38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  

The issues of entitlement to higher evaluations for 
peripheral neuropathy of the right upper extremity, 
peripheral neuropathy of the left upper extremity, peripheral 
neuropathy of the right lower extremity, peripheral 
neuropathy of the right lower extremity, and diabetic 
retinopathy are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires the use of an 
insulin pump and a restricted diet, but is not productive of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  

2.  At his June 2005 travel board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal concerning the certified issue of 
entitlement to service connection for asthma.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 
(2005).  

2.  The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for asthma are met.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
April 2003 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in August 2003.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in April and 
August 2003.  The available medical evidence is sufficient 
for an adequate determination of the veteran's claims.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


II.  Factual background.

The records indicate that the veteran served on active duty 
from November 1962 to November 1965.  A rating action in 
December 1965 granted service connection for diabetes 
mellitus; a 20 percent rating was assigned, effective 
November 23, 1965.  Following the receipt of treatment 
records showing an increase in the insulin required to 
control the veteran's diabetes, in September 1966, the RO 
increased the rating for diabetes mellitus from 20 percent to 
40 percent, effective March 10, 1966.  

The veteran's claim for an increased rating for diabetes 
mellitus (VA Form 21-4138) was received in November 2002.  
Submitted in support of the veteran's claim were VA progress 
notes, dated from June 1997 to November 2002, which show that 
the veteran received ongoing clinical attention and treatment 
for several disabilities, including diabetes mellitus.  When 
seen in October 2000, it was noted that the veteran had never 
been hospitalized for diabetic ketoacidosis in the past.  The 
assessment was Brittle type 1 diabetic on an insulin pump, 
doing quite well.  In February 2001, the veteran was seen for 
follow-up of severe brittle type 2 diabetes mellitus for 
which he wore an insulin pump administering Lispro or 
Humalog.  It was noted that blood sugar has been recorded as 
high as 411 and as low as 26.  At the time of his visit, he 
had a fingerstick blood sugar of 58; he was given several 
glucose tablets repeatedly before his level rose to 120.  It 
was noted that the veteran was on a low carbohydrate diet and 
his wife was trying as much as possible to keep him on that 
diet.  The assessment was severe brittle type 2 diabetes 
mellitus; it was noted that the veteran had had a difficult 
time maintaining his blood sugar within a normal range.  He 
was advised of the danger of low sugar and was fully aware of 
those and indicated that he will try to minimize the number 
of hypoglycemic episodes.  The veteran also indicated that he 
would try as hard as possible to stay on his diet and 
maintain a regular level of exercise.  An October 2002 
treatment note reflects a diagnosis of brittle type I 
diabetes mellitus; it was noted that the veteran was doing 
well on current regimen and his last HGB A1c was 6.8.  

The veteran was afforded a VA compensation examination in 
April 2003, at which time it was indicated that he was 
diagnosed with type I diabetes mellitus in 1965, and he has 
been on insulin since that time.  He was last hospitalized 
for his diabetes in 1966.  It was noted that he has been on 
an insulin pump since 1995.  It was also noted that he had 
pretty good control right now as far as keeping his blood 
sugars low, though he does have some episodes of hypoglycemia 
requiring glucose tablets.  It was reported that the last 
episode of hypoglycemia requiring a visit to the emergency 
room was about two and a half years ago.  No recent diabetic 
ketoacidosis was reported.  No progressive loss of weight or 
strength was noted.  It was observed that the veteran does 
avoid high-sugar foods, but there were no particular 
limitations of activities specifically from the diabetes, 
with the exception of the veteran having difficulty typing 
because of problems with the neuropathy in his hands.  The 
veteran indicated that he was typing slower now because of 
problems with the neuropathy in his hands, and he had 
decreased sensation so that he makes a lot of typing errors.  
It was reported that the veteran sees his primary care 
provider about every three months.  No foot ulcers were 
noted.  There was no evidence or symptoms of coronary artery 
disease, cerebrovascular disease, peripheral vascular 
disease, or diabetic gastroparesis.  

On examination, the veteran was described as an adequately 
nourished male; he weighed 167 pounds.  The heart had regular 
rate and rhythm, with normal S1and S2; PMI was not laterally 
displaced.  The abdomen was nontender and nondistended.  
Bowel sounds were present.  No palpable organomegaly or 
masses were felt.  Extremities were without clubbing, 
cyanosis, or edema.  Pulses were normal and symmetrical.  No 
ulcers were noted.  The neurological examination showed 
cranial nerves II-XII to be grossly intact.  Motor strength 
was normal and symmetrical.  Deep tendon reflexes were normal 
and symmetrical.  Babinski's were absent.  Sensory showed the 
veteran able to detect the monofilament on both of the toes 
and fingers bilaterally; however, he stated that it was a 
more faint sensation at the tips than it was more proximally 
on the soles or the palms, indicating probable, mild diabetic 
peripheral neuropathy, and as mentioned, it has been 
bothersome in his hands, regarding it inhibiting his typing.  
Examination was otherwise unremarkable.  The pertinent 
diagnosis was type I diabetes mellitus, with pretty good 
control.  

Received in June 2003 were treatment records from Portland 
Diabetes and Endocrinology clinic, dated from May 1993 to 
December 1998, reflecting ongoing clinical evaluation for 
diabetes mellitus.  During a clinical visit in October 1997, 
it was noted that the veteran needed to increase his 
exercise.  When seen in December 1998, the examiner noted 
that the needed to increase his exercise.  Also received in 
June 2003 were treatment records from Bend Memorial, dated 
from November 1998 to October 2002, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including type I diabetes mellitus.  

Another VA compensation examination was conducted in August 
2003, at which time it was noted that the veteran was 
currently on the insulin pump, 10 units per day baseline, but 
with additional insulin he uses, it comes out to about 30 
units per day.  His last hospitalization for hypoglycemia was 
about two summers ago; he had numerous hospitalizations for 
hypoglycemia prior to that.  It was noted that the veteran 
visits his primary care provider for his diabetes about every 
three months.  He stated that he does not particularly worry 
about the carbohydrate in his diet.  He pretty much controls 
his diabetes with the insulin.  The veteran denied history of 
coronary artery disease or cerebrovascular accident; he also 
denied peripheral vascular disease.  It was noted that the 
veteran has chronic obstructive pulmonary disease (COPD), 
although he quit smoking 20 years ago.  It was further noted 
that the veteran's wife attributes his COPD to his diabetes; 
however, the examiner stated that COPD is not caused by 
diabetes, but from his cigarette smoking in the past.  The 
examiner noted that the veteran had not had symptoms 
suggestive of diabetic gastroparesis or autonomic neuropathy.  

On examination, it was observed that the veteran was 
adequately nourished; he weighed 167 pounds.  Evaluation of 
the heart revealed regular rate and rhythm, with normal S1, 
S2, and PMI not laterally displaced.  Lung excursion was 
somewhat poor, consistent with his chronic obstructive 
pulmonary disease.  Abdomen was nontender and nondistended; 
bowel sounds were present.  No palpable organomegaly or 
masses were felt.  Extremities showed slight clubbing of the 
fingers, no cyanosis or edema.  Pulses were 1+ and 
symmetrical.  The neurological examination showed cranial 
nerves II-XII to be grossly intact.  Motor strength was 
normal and symmetrical.  Deep tendon reflexes were normal and 
symmetrical.  The pertinent diagnosis was Type I diabetes 
mellitus with somewhat brittle control; overall, fairly good 
control, but some problem with wide variations, though he has 
not required any emergency room visits for his blood sugar 
going too low in two years.  This controlled on insulin pump, 
though not too much attention to diet at this time.  

At the veteran's personal hearing in June 2005, his service 
representative argued that his symptoms have progressed to a 
degree that his disability now meets the criteria for a 100 
percent rating.  The veteran testified that his symptoms 
started to increase in severity around 1991; he stated that 
his doctor started telling him to take less insulin because 
he was having numerous hypoglycemic unawareness.  The veteran 
indicated that he started to see a private endocrinologist; 
the doctor took him off NPH and his symptoms improved.  The 
veteran related that his private doctor got him improved for 
the pump, and he has been using it since March 1995.  The 
veteran indicated that he was placed on a restricted diet 
over 1 1/2 years ago in order to avoid the possibility of going 
into hypoglycemic unawareness.  The veteran reported 
experiencing hypoglycemic reactions, where he goes to sleep; 
he noted that his wife gets him going again by giving him 
some juice and/or putting a glucose tablet under his tongue.  
The veteran indicated that if he walked even half a mile, he 
might have a hypoglycemic reaction.  The veteran testified 
that his driver's license has been taken away because of 
hypoglycemic unawareness and the possibility of his losing 
consciousness.  


III.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2005) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2005) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant' s condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's type I diabetes mellitus has been evaluated as 
40 percent disabling pursuant to the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under this code, a 40 percent 
rating is warranted when diabetes mellitus requires the use 
of insulin, a restricted diet, and regulation of activities.  
A 60 percent rating is warranted when diabetes mellitus 
requires the use of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Finally, a 100 percent rating is 
warranted when diabetes mellitus requires the use of more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to this code section instructs that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  

After applying the pertinent criteria to the facts of the 
veteran's case, the Board finds that a higher rating is not 
in order for diabetes mellitus.  A review of the evidence 
detailed above reveals that the veteran suffers from diabetes 
mellitus which requires the use of an insulin pump and a 
restricted diet.  At his most recent VA examination in August 
2003, the veteran reported having problems doing his computer 
keyboard type work as a result of the loss of sensation in 
his fingers; however, there is no evidence documented by VA 
examiners concerning regulation of any occupational or 
recreational activity due to the veteran's diabetes mellitus.  
Both private medical statements and VA examination reports 
clearly indicate that the veteran has not experienced 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year.  Nor does he make twice 
a month visits to a diabetic care provider.  Rather, he has 
diabetic checkups about every three months, and has not had a 
hypoglycemic reaction severe enough to require 
hospitalization in the last two years.  In August 2003, it 
was noted that his last hospitalization for hypoglycemia was 
two years ago.  Furthermore, there is no evidence of 
ketoacidosis or hypoglycemic reactions that require 
hospitalization or visits to a care provider as would be 
required for a higher rating evaluation.  In the absence of 
evidence that the veteran is required to regulate his 
activities due to his diabetes mellitus, or that he 
experiences episodes of ketoacidosis or hypoglycemic reaction 
that require one to two hospitalizations per year or twice 
monthly visits to a care provider, the veteran does not meet 
the criteria for a 60 percent rating under Code 7913.  


IV.  Legal Analysis-Service connection.

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. §§ 20.202, 20.204 (2005).  

During the June 2005 Travel Board hearing before the 
undersigned, the veteran withdrew his appeal for the claim of 
entitlement to service connection for asthma.  The transcript 
of that hearing is of record.  This evidence constitutes 
written withdrawal of the substantive appeal with regard to 
this issue.  38 C.F.R. § 20.204.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to this issue.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the issue of entitlement to service connection 
for asthma.  The appeal is dismissed.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 
20.204 (2005).  


ORDER

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus is denied.  

The appeal for entitlement to service connection for asthma 
is dismissed.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran is seeking higher evaluations for peripheral 
neuropathy of each upper extremity, ratings in excess of 10 
percent for peripheral neuropathy of each lower extremity, 
and a rating in excess of 10 percent for diabetic neuropathy.  
The Board has determined that additional development is 
necessary prior to completion of its appellate review of 
these claims for the following reasons.  

I.  Peripheral neuropathy.

In his notice of disagreement, dated in August 2003, the 
veteran argued that his disabilities have increased in 
severity and warrant higher ratings.  The veteran indicated 
that the lack of feeling in his lower extremities has 
resulted in frequent falls, especially with climbing stairs 
and stepping off curbs.  The veteran also indicated that he 
had no feeling in the toes and balls of his feet, causing his 
balance to be greatly affected.  The veteran reported that 
the lack of feeling in his hands and wrists cause him to drop 
glasses of water, forks, and almost all small objects.  The 
veteran also noted that the loss of feeling in his hands is 
having an adverse impact on his employment.  The veteran 
indicated that he has worked as a professional information 
services provider for the past 31 years; however, as a result 
of his difficulty typing and using the keyboard, he has not 
worked in his profession since June 2002.  

At his personal hearing in June 2005, the veteran maintained 
that his peripheral neuropathy in the upper and lower 
extremities have worsened since his last examination; he 
noted that he could hardly feel anything with his toes.  The 
veteran relates that, while coming to the Federal building 
for his hearing, he stepped off from the curb, stepped on a 
dip, and fell down.  The veteran indicated that he had no 
balance at all.  

Despite acquiring a VA examination report prepared in August 
2003, the Board finds that this VA examination report is 
inadequate for rating purposes because it does not contain 
sufficient detail to evaluate the veteran's service-connected 
peripheral neuropathy of the lower extremities under 38 
C.F.R. § 4.124a (Diagnostic Code 8520) (2005).  38 C.F.R. 
§ 4.2 (2005); see Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report).  Specifically, the August 2003 VA 
examination report fails to note findings specific to the 
veteran's left or right foot with respect to the extent of 
any neuropathy of the veteran's left or right foot.  As the 
current evidence of record is insufficient to rate the 
service-connected disabilities, the veteran should be 
afforded a new VA examination that evaluates the veteran's 
symptomatology in terms pertinent to the applicable rating 
criteria.  

As to the claim for increased evaluations for peripheral 
neuropathy of each upper extremity, the Board notes that the 
VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  In this regard, while the record on 
appeal shows that the veteran was afforded a VA examination 
in August 2003, that examiner failed to provide medical 
opinion evidence sufficient for the Board to rate the current 
severity of his peripheral neuropathy in each upper extremity 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2005).  
Therefore, on remand, the veteran should be provided a VA 
neurological examination.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the Board finds that after 
obtaining any additional records, a contemporaneous and 
thorough VA examination should be conducted to determine the 
current severity of the veteran's service-connected 
peripheral neuropathy of each upper and lower extremity.  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  


II.  Diabetic retinopathy.

At the hearing before the undersigned in June 2005, the 
veteran testified that he not had a group of veins in his 
left eye that have grown out from the retina and are bleeding 
all of the time.  The veteran indicated that he was scheduled 
to undergo surgery in the left eye within one month.  The 
veteran stated that he felt as though he is always looking 
through a cloud of blood.  He also reported having cataract 
in the right eye.  The veteran's wife indicated that his 
doctor has said that because he has had so much laser 
surgery, he no longer has peripheral vision.  She again noted 
that the veteran had an examination scheduled in July 2005 
for evaluation of the veins outside of the retina.  Such 
outstanding records should be obtained.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

1.  The AMC or RO should contact the 
veteran and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
diabetic retinopathy and peripheral 
neuropathy since August 2003.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain and associate 
with the claims file any new records 
identified by the veteran.  In 
particular, the AMC or RO should obtain 
any records pertaining to an eye 
examination or surgery performed in July 
2005.  

2.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the upper and lower 
extremities associated with diabetes 
mellitus.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should describe all neurological 
symptoms associated with the service-
connected peripheral neuropathy of both 
upper and lower extremities and describe 
in detail the nature of the symptoms.  
Specifically, the examiner should grade 
strength, note the presence or absence of 
trophic changes or neurogenic pain, and 
detail sensation in each extremity.  

3.  The RO should schedule the veteran 
for VA compensation examination that is 
sufficiently broad to accurately 
determine the current nature and severity 
of his diabetic retinopathy.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
evaluate the veteran's visual acuity as 
directed under 38 C.F.R. § 4.75 (2005) 
and advance an opinion as to whether the 
veteran's loss of visual acuity is 
related to his diabetic retinopathy.  If 
additional eye disorders are identified, 
the examiner should advance an opinion as 
to (1) whether the identified eye 
disorders are related to the veteran's 
diabetes mellitus, and (2) whether the 
veteran's loss of vision is related to an 
identified eye disorder.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of any additional evidenced 
obtained.  If the determination remains 
adverse to the veteran, in any way, the 
case should be returned to the Board 
after compliance with requisite appellate 
procedures.  

The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  By this 
REMAND, the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


